Catalyst Paper Corporation Annual and Special Meeting of Holders of Common Shares of Catalyst Paper Corporation (the “Issuer”) April 28, 2010 REPORT OF VOTING RESULTS National Instrument 51-102 - Continuous Disclosure Obligations Section 11.3 Matters Voted Upon Votes By Proxy General Business Outcome of Vote Votes For Votes Withheld 1. The election of the following nominees as directors of the Issuer for the ensuing year or until their successors are elected or appointed (a)Thomas S. Chambers (b) Gary Collins (c) Michel Desbiens (d) William F. Dickson (e) Benjamin C. Duster IV (f) Richard Garneau (g)Denis Jean (h) Jeffrey G. Marshall (i) Amit B. Wadwaney 2. The appointment of KPMG LLP, Chartered Accountants, as auditors of the Issuer to hold office until the next annual meeting Carried Carried Votes by Ballot Special Business Outcome of Vote Votes For Votes Withheld 3. Amendment to the Corporation’s Restricted Share Unit Plan to increase the number of common shares of the Corporation that may be reserved for issuance under the Plan from 7,000,000 to 9,500,000 Carried
